DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 14-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Patent No. 5,996,396, hereinafter Marshall) in view of Tury et al. (U.S. Patent No. 5,060,505, hereinafter Tury).  
With respect to claim 9, Marshall discloses a system for measuring the relative gas concentration or a target odorized gas in a gas-air sample and correcting the measurement based on ambient atmospheric conditions, the system comprising: a metering valve [36]; a mass flow sensor [92] in communication with and downstream of the metering valve, the mass flow sensor to measure a flow rate of an odorized gas sample [See figs 1 and 2, odorized gas sample enters through inlet 20 and metering valve 36 is upstream of 92]; a temperature sensor [110]; an air intake [48] for receiving 
Marshall does not disclose a pressure sensor to sense ambient atmospheric pressure, a temperature sensor to sense ambient atmospheric temperature or applying a correction based on readings provided by the pressure and temperature sensors to derive a corrected measurement of relative gas concentrations of the target odorized gas in the gas-air mixture in the ambient atmospheric conditions.
	Tury shows use of a sensors 170 and 170 to adjust concentration based on ambient temperature and pressure readings.  See column 10, lines 41-68.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marshall by adding a pressure sensor to sense ambient atmospheric pressure, a temperature sensor to sense ambient atmospheric temperature or applying a correction based on readings provided by the pressure and temperature sensors to derive a corrected measurement of relative gas concentrations of the target odorized gas in the gas-air mixture in the ambient atmospheric condition for the benefit of more accurate gas concentration measurements.
	Further citations will refer to Marshall unless otherwise noted.

	With respect to Claim 12, the combination of Marshall and Tury do not further disclose comprising a Global Navigation Satellite System receiver which may use GPS.  The examiner takes official notice as to the existence of gas sensors with GPS receivers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Marshall and Tury with a GPS receiver for the benefit of geotagging the measurement site.  
 	With respect to Claim 14, the combination of Marshall and Tury disclose further comprising an odorization survey audit system for regulatory compliance [108 used for audits, see column 6, line 23, and column 1, line 8 suggest that the system is used to obey federal regulations].
	With respect to Claim 15, Marshall discloses an apparatus for obtaining measurements of odorant concentration in a target odorized gas and target odorized gas concentration in a gas-air mixture, the apparatus comprising: a metering valve [36]; a mass flow sensor [92] for measuring a flow rate of an odorized gas sample; an air intake[48]  for receiving ambient air; a temperature sensor [110]; an electronics package with memory storage [106]; an odorant concentration measurement means [fig 13 shows tot readings, column 1 lines 38-40 show tot as a threshold odorant test used to determine a threshold gas-air concentration at which odor is barely detectable.  Column 3, lines 1-3 show that actual air/gas percentages are determined] to quantitatively measure the odorant concentration in the target odorized gas; a blower [94] arranged and designed to mix [in mixing chamber 60] the odorized gas sample with the received ambient air to form a gas-air mixture; an exhaust port [58] arranged and 
Marshall does not disclose a pressure sensor to sense ambient atmospheric pressure, a temperature sensor to sense ambient atmospheric temperature or applying a correction based on readings provided by the pressure and temperature sensors to derive a corrected measurement of relative gas concentrations of the target odorized gas in the gas-air mixture in the ambient atmospheric conditions.
	Tury shows use of a sensors 170 and 170 to adjust concentration based on ambient temperature and pressure readings.  See column 10, lines 41-68.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marshall by adding a pressure sensor to sense ambient atmospheric pressure, a temperature sensor to sense ambient atmospheric temperature or applying a correction based on readings provided by the pressure and temperature sensors to derive a corrected measurement of relative gas concentrations of the target odorized gas in the gas-air mixture in the ambient atmospheric condition for the benefit of more accurate gas concentration measurements.
	With respect to Claim 16, the combination of Marshall and Tury disclose that the blower is a substantially fixed speed blower [column 5, line 39].
	With respect to Claim 17, the combination of Marshall and Tury do not further disclose comprising a Global Navigation Satellite System receiver which may use GPS.  The examiner takes official notice as to the existence of gas sensors with GPS receivers.

	With respect to Claim 18, the combination of Marshall and Tury discloses a communications package including a data port 54, but does not specify the use of usb, bluetooth or a wifi connection.  The examiner takes official notice that these are common connection protocols, and one of ordinary skill in the art would have found their use in Marshall to be a convenient and reliable way to spend the data to the printer.  
	With respect to Claim 19, Marshall discloses an apparatus for obtaining measurements of odorant concentration in a target odorized gas and target odorized gas concentration in a gas-air mixture, the apparatus comprising: a gas inlet [20] arranged and designed to be connected to a gas source [column 4, line 24]: a metering valve [36] in communication with the gas inlet; a mass flow sensor [92] in communication with and downstream of the metering valve, the mass flow sensor arranged and designed to measure a flow rate of an odorized gas sample; an air intake [48] for receiving ambient air; a blower [94] arranged and designed to mix the odorized gas sample with the received ambient air from the air intake to form the gas-air mixture; an exhaust port [58] arranged and designed for an operator to sniff the gas-air mixture an electronics package with memory storage [106]; an odorant concentration measurement means [fig 13 shows tot readings, column 1 lines 38-40 show tot as a threshold odorant test used to determine a threshold gas-air concentration at which odor is barely detectable.  Column 3, lines 1-3 show that actual air/gas percentages are determined] to quantitatively measure the odorant concentration in the target odorized gas; and, a processor [30], operably connected to the sensors and electronics package, wherein the processor applies a correction program [column 6, lines 56 describes calibration] to derive a corrected odor concentration measurement.

	Tury shows use of a sensors 170 and 170 to adjust concentration based on ambient temperature and pressure readings.  See column 10, lines 41-68.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marshall by adding a pressure sensor to sense ambient atmospheric pressure, a temperature sensor to sense ambient atmospheric temperature or applying a correction based on readings provided by the pressure and temperature sensors to derive a corrected measurement of relative gas concentrations of the target odorized gas in the gas-air mixture in the ambient atmospheric condition for the benefit of more accurate gas concentration measurements.
	With respect to Claim 20, the combination of Marshall and Tury discloses that the odorant concentration measurement means is in communication with the gas inlet.  The gas-in-air concentration would have to be derived from values derived from both the gas and air inlet.
	With respect to Claim 21, the combination of Marshall and Tury disclose that the blower is set at a fixed speed independent of ambient atmospheric conditions.  See column 5, line 39 for blower of fixed speed.
	With respect to Claim 22, the combination of Marshall and Tury disclose further comprising a gas regulator [36; fig 6] in communication with and upstream of the metering valve.
	With respect to Claim 23, the combination of Marshall and Tury disclose that the measurement of odorant concentration in the target odorized gas and the measurement of target odorized gas 
	With respect to Claim 24, the combination of Marshall and Tury disclose that the measurement of odorant concentration in the target odorized gas and the measurement of target odorized gas concentration in the gas-air mixture are taken concurrently.  Both taken at the same time.
	With respect to Claim 25, the combination of Marshall and Tury disclose that measurement of odorant concentration in the target odorized gas and the measurement of target odorized gas concentration in the gas-air mixture are taken concurrently. Both taken at the same time.
	With respect to Claim 30, the combination of Marshall and Tury disclose that the quantitative measure of odorant concentration in the target odorized gas is expressed as a percent rather than as a mass per volume or parts per million as claimed.  However, the units used is a preference that doesn’t change what is being measured.  Any convenient units can be used.  

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Tury in further view of Catelani et al. (U.S. Publication No. 2006/0047455, hereinafte Catelani).
	With respect to claim 13, the combination of Marshall and Tury disclose the system of claim 9, but do not disclose further comprising an alarm configured to notify the operator at a pre-determined time before a pre-determined factory calibration due date.
	Catelani discloses calibration schedule alert system that has an alarm configured to notify the operator at a pre-determined time before a pre-determined calibration due date.  See page 6, claim 18.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an alarm configured to notify the operator at a pre-determined time before a pre-determined factory calibration due date to the combination of Marshall and Tury for the benefit of .

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Tury in further view of Kniebes et al. (U.S. Patent No. 3,686,930, hereinafter Kniebes).
	With respect to Claims 26-29, the combination of Marshall and Tury disclose the apparatus of claims 15 and 19, but do not further disclose that the odorant concentration measurement means is an electro-chemical sensor.  
	Kniebes show a similar method for measuring odor in a natural gas that uses an electro-chemical sensor, specifically a gas chromatograph to determine the concentration of the odorant.  See column 6, line 60-column 7, line 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marshall and Tury to additional use an electro-chemical sensor, as taught by Kniebes, for the benefit of more accurately correlating the gas concentration to an odorant threshold.  
Response to Arguments
Applicant's arguments filed 23 December 2019 have been fully considered but they are not persuasive.
	 On pages 8-9, the applicant argues that claims 15 and 19 are directed towards obtaining a measurement of odorant concentration in a target odorized gas and a measurement of target odorized gas concentration in a gas-air mixture and asserts that the prior art only does the latter.  The applicant is referring to preamble limitations.  If we look at how both the claimed and disclosed invention works, there is a single concentration sensor.  The other value is derived by use of a processor, using known concentration values and known amounts of added in mixed air.  The prior art works the same way.  One gas concentration is known, and then the mixed value is derived based on readings from the mass 
	On pages 13, the applicant argues that Marshall doesn’t disclose a processor that applies a correction based on readings from a pressure and temperature sensor.  Marshall shows other corrections, and the examiner doesn’t rely on Marshall to show pressure and temperature corrections, as that is taught by Tury.
	On page 14, the applicant argues that Tury has to do with gas analyzer for measuring concentrations of various gas components in a vehicle exhaust gas and has nothing to do with applying a correction to a gas concentration measurement taken using olfactory testing.  Tury is used to show that gas concentration measurements can be made more accurate if you compensate for temperature and pressure readings.  Marshall acknowledges that corrections are needed for gas concentration testing.  One of ordinary skill in the art would seek to eliminate all known sources of gas concentration measurement error and wouldn’t unnecessarily limit themselves to only looking at other olfactory based teachings.
	Applicant’s arguments regarding the examiner prior use of a nose as an odor sensor are mooted in light of the new claims amendments necessitating a different rejection, which can be seen in the body of the rejection above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                              
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855